Citation Nr: 1721314	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-48 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative changes and disc space narrowing of the lumbar spine, to include as secondary to an in-service fracture of the L-1 transverse process.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for a low back condition, a bilateral hip condition, left foot drop, a right shoulder condition, a left knee condition, a heart murmur, lung cancer, and unstable glaucoma.

The Veteran was scheduled for a Board videoconference hearing in April May 2011.  He did not appear for this hearing and did not provide an explanation or ask that it be rescheduled.  Therefore, the request for a Board hearing is deemed to have been withdrawn.

In August 2014, the Board denied service connection for a bilateral hip disability, a right shoulder disability, a left knee disability, left foot drop, lung cancer, and unstable glaucoma, and remanded the issues of entitlement to service connection for a heart murmur and a lumbar spine disability for further development.

In May 2016, the Board denied service connection a heart murmur.  The Board separated the issue of entitlement to service connection for a lumbar spine disability into two parts: entitlement to service connection for residuals of an in-service fracture of the L-1 transverse process and entitlement to service connection for degenerative changes and disc space narrowing of the lumbar spine, to include as secondary to an in-service fracture of the L-1 transverse process.  Then, the Board granted service connection for residuals of an in-service fracture of the L-1 transverse process, and remanded the issue of entitlement to service connection for degenerative changes and disc space narrowing of the lumbar spine, to include as secondary to an in-service fracture of the L-1 transverse process, for further development.


FINDING OF FACT

In a May 2016 rating decision, the Appeals Management Center (AMC) of VA granted entitlement to service connection for degenerative arthritis of the spine (claimed as a low back condition), effective as of November 1, 2006; thus, there is no unresolved question of fact or law in the matter before the Board.


CONCLUSION OF LAW

The appeal seeking entitlement to service connection for degenerative changes and disc space narrowing of the lumbar spine, to include as secondary to an in-service fracture of the L-1 transverse process, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5).

As discussed above, in May 2016, the Board granted service connection for residuals of an in-service fracture of the L-1 transverse process, and remanded the issue of entitlement to service connection for degenerative changes and disc space narrowing of the lumbar spine, to include as secondary to an in-service fracture of the L-1 transverse process, for further development, to include a VA examination.  

In May 2016, the AMC implemented the Board's grant of service connection for residuals of an in-service fracture of the L-1 transverse process by awarding service connection for degenerative arthritis of the spine, effective November 1, 2006.  The May 2016 rating decision constitutes a grant in full of the issue of entitlement to service connection for degenerative changes and disc space narrowing of the lumbar spine, to include as secondary to an in-service fracture of the L-1 transverse process.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding that issue.  Accordingly, the Board does not have any further jurisdiction to consider an appeal in the matter.

ORDER

The issue of service connection for degenerative changes and disc space narrowing of the lumbar spine, to include as secondary to an in-service fracture of the L-1 transverse process, having been rendered moot, is dismissed.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


